            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 1 of 14


 1   GLENN KATON (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3
     gkaton@katon.law
 4   Phone: 510-463-3350
     Fax: 510-463-3349
 5
     Attorney for Plaintiff
 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
                                  SACRAMENTO DIVISION
11

12   COREY MASON EDWARD HUGHES,                    ) Case No.:
                                                   )
13                    Plaintiff,                   ) COMPLAINT FOR DAMAGES AND
                                                   ) DEMAND FOR JURY TRIAL
14                                                 )
             vs.
                                                   )
15   CITY OF STOCKTON, a public entity; CITY )
16   OF STOCKTON police officers MICHAEL )
                                                   )
     RODRIGUEZ, MOLTEN, WONG, and                  )
17   ABDALAH; COUNTY OF SAN JOAQUIN, )
     a public entity; San Joaquin County Sheriff’s )
18   Deputy RICHARD H. GARCIA, JR.;                )
     California Department of Corrections and      )
19
     Rehabilitation Fugitive Apprehension Team )
                                                   )
20   (CDCR-FAT) Agent CASILLAS; CDCR-              )
     FAT Agent C. RODRIGUEZ; and DOES 1– )
21   32, Jointly and Severally,                    )
                                                   )
22                    Defendants.                  )
                                                   )
23                                                 )
24

25

26

27

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 1
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 2 of 14


 1          Plaintiff COREY HUGHES, for his Complaint against Defendants, pleads as follows:

 2                                            JURISDICTION

 3          1.      This is a civil rights action arising from Defendants’ unreasonable seizure and use

 4   of excessive force against Plaintiff COREY HUGHES on or about December 21, 2017.

 5          2.      Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343(a)(3) and (4) because it

 6   is brought to obtain compensatory and punitive damages for the deprivation, under color of state

 7   law, of the rights of citizens of the United States that are secured by the United States

 8   Constitution, pursuant to 42 U.S.C. §§ 1983 and 1988. Plaintiff brings this pursuant to the Fourth

 9   Amendment to the United States Constitution, as well as the laws and Constitution of the State of

10   California.

11          3.      Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant to 28

12   U.S.C. § 1367(a), to hear and decide claims arising under California state law.

13          4.      A substantial part of the acts and/or omissions in this Complaint occurred in the

14   City of Stockton, County of San Joaquin, California, and, pursuant to Eastern District Civil Local

15   Rule 120(d), this action is properly assigned to the Sacramento Division of the United States

16   District Court for the Eastern District of California.

17                                    PARTIES AND PROCEDURE

18          5.      Plaintiff COREY HUGHES is a citizen of the United States, a competent adult,

19   and a resident of the State of California.

20          6.      Defendant CITY OF STOCKTON is a public entity, established by the laws and

21   Constitution of the State of California, which owns, operates, manages, directs, and controls the

22   Stockton Police Department (SPD), and employs and/or is responsible for other defendants in

23   this action. Pursuant to California Government Code § 815.2, Defendant CITY is vicariously

24   liable for the state-law torts of its employees and agents, including the individual Defendants.

25          7.      Defendant MICHAEL RODRIGUEZ, at all material times, was a Police K-9

26   handler assigned to the CITY’S SPD’s “Police and Corrections Team (PACT),” and he was

27   acting within the course and scope of that employment.

28          8.      Defendant WONG, at all material times, was an SPD officer, and he was acting

     within the course and scope of that employment.

     COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 2
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 3 of 14


 1          9.      Defendant ABDALAH, at all material times, was an SPD officer, and he was

 2   acting within the course and scope of that employment.

 3          10.     The true names and capacities of Defendants sued herein as SPD DOES 1–10 are

 4   employees and/or agents of the CITY, who are unknown to Plaintiff HUGHES; therefore,

 5   Plaintiff HUGHES sues said Defendants by such fictitious names. Plaintiff HUGHES will seek

 6   leave to amend this Complaint to show their true names and capacities when the same are

 7   ascertained.

 8          11.     Defendant C. RODRIGUEZ, at all material times, was an agent with the

 9   California Department of Corrections and Rehabilitation’s (CDCR)’s Fugitive Apprehension

10   Team (FAT), and he was acting within the course and scope of that employment.

11          12.     Defendant CASILLAS, at all material times, was an agent with the California

12   Department of Corrections and Rehabilitation’s (CDCR)’s Fugitive Apprehension Team (FAT),

13   and he was acting within the course and scope of that employment.

14          13.     The true names and capacities of Defendants sued herein as CDCR-FAT DOES

15   11–21 were employees and/or agents of the California Department of Corrections and

16   Rehabilitation (CDCR)’s Fugitive Apprehension Team (FAT). These CDCR-FAT DOES 11–21

17   were acting within the course and scope of that employment.

18          14.     Defendant SAN JOAQUIN COUNTY (“COUNTY”) is a public entity,

19   established by the laws and Constitution of the State of California, which owns, operates,

20   manages, directs, and controls the San Joaquin County Sheriff’s Office (SJCSO), and is the
21   employer of the individual COUNTY Defendants, as well as certain DOE Defendants.

22          15.     Defendant RICHARD H. GARCIA, Jr., at all material times, was a SJCSO

23   Deputy, and he was acting within the course and scope of that employment.

24          16.     The true names and capacities of Defendants sued herein as SJCSO DOES 22–32

25   are unknown to Plaintiff HUGHES, who therefore sues said Defendants by such fictitious names.

26   Plaintiff HUGHES will seek leave to amend this Complaint to show their true names and

27   capacities when the same are ascertained.

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                Page 3
             Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 4 of 14


 1           17.     Plaintiff HUGHES is informed and believes, and thereon alleges, that each of the

 2   Defendants sued herein was negligently, wrongfully, and otherwise responsible in some manner

 3   for the events and happenings as hereinafter described, and proximately caused injuries and

 4   damages to Plaintiff HUGHES.

 5           18.     Further, one or more DOE Defendants was at all material times responsible for

 6   the hiring, training, supervision, and discipline of other defendants, including DOE Defendants.

 7           19.     Plaintiff HUGHES is informed and believes, and thereon alleges, that each of the

 8   Defendants was at all material times an agent, servant, employee, partner, joint venturer, co-

 9   conspirator, and/or alter ego of the remaining Defendants, and in doing the things herein alleged,

10   was acting within the course and scope of that relationship.

11           20.     Plaintiff HUGHES is further informed and believes, and thereon alleges, that each

12   of the Defendants herein gave consent, aid, and assistance to each of the remaining Defendants,

13   and ratified and/or authorized the acts or omissions of each Defendant as alleged herein, except

14   as may be hereinafter otherwise, specifically alleged.

15           21.     At all material times, each Defendant was jointly engaged in tortious activity, and

16   was an integral participant in the events and violations of rights described herein, resulting in the

17   deprivation of Plaintiff HUGHES’ constitutional rights and other harm.

18           22.     The actions of Defendants in effecting the arrest of Plaintiff HUGHES were

19   pursuant to the actual customs, policies, practices, and procedures of Defendants CITY and

20   COUNTY.
21           23.     At all material times, each Defendant acted under color of the laws, statutes,

22   ordinances, and regulations of the CITY, COUNTY, and/or State of California.

23           24.     Plaintiff HUGHES timely and properly filed government code claims against all

24   Defendant entities pursuant to California Government Code § 910 et seq, and this action is

25   timely filed within all applicable statutes of limitation.

26           25.     This Complaint may be pleaded in the alternative, pursuant to Rule 8(d)(2) of the

27   Federal Rules of Civil Procedure.

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 4
             Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 5 of 14


 1                                     GENERAL ALLEGATIONS

 2           26.     Since the passage of AB-109, California law provides that convicted persons may

 3   be housed at county-run facilities, where previously they would have been sent to state prisons.

 4           27.     The San Joaquin County Jail Honor Farm is a low-security facility for minor

 5   offenders serving short sentences.

 6           28.     As San Joaquin County Sheriff Steve Moore has told the media, “[t]he ones we

 7   send to the Honor Farm are truly low-risk, supposed to be non-violent, which is the only reason

 8   we put them in that position. Anyone we believe is not [low-risk] stays in the main facility.”

 9           29.     Because the prisoners at the Honor Farm are low-risk, during work hours, the

10   Honor Farm sends vans with prisoner work crews to labor for entities such as CalTrans;

11   afterwards, “organized activities such as softball, handball, and basketball are supervised . . . by

12   recreation staff.”

13           30.     The Honor Farm also has a longstanding issue with prisoners escaping from the

14   Honor Farm or its work crews. Between 2004 and 2017, there have been at least 274 escapees

15   from the Honor Farm and work crews sent out from the facility.

16           31.     As of about March 2017, according to the San Joaquin County Sheriff’s Office,

17   all but one prisoner had been recaptured.

18           32.     San Joaquin County Sheriff Moore indicated that prisoners escaping from the

19   Honor Farm is not a public-safety issue, telling the media that the public can feel safe: “I believe

20   they do [feel safe], or I wouldn’t have been elected three times.”
21           33.     In November 2017, Plaintiff HUGHES was serving a sentence at the Honor Farm

22   for a misdemeanor. He was working with a crew throughout the day that had been picking up

23   trash on the side of the road.

24           34.     When going to put tools away, Plaintiff HUGHES climbed over a fence and left.

25   Hours later, the work crew supervisor realized Plaintiff was not with the crew.

26           35.     On or about November 28, 2017, one or more SJCSO DOE DEFENDANTS 22–

27   32 obtained an escape warrant for Plaintiff HUGHES for a violation of California Penal Code

28   § 4532(b)(1).


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 5
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 6 of 14


 1          36.     Plaintiff HUGHES had been staying at various residences.

 2          37.     By about December 20, SJCSO DOE DEFENDANTS 22–32 had been searching

 3   for Plaintiff HUGHES for about a month. During the evening of December 20, Plaintiff

 4   HUGHES went to stay with Mr. Ward, an acquaintance, in a single-family home in a residential

 5   neighborhood at 9041 Don Avenue, Stockton, California 95209.

 6          38.     On December 21, 2017, at about 8:00 a.m., Defendant GARCIA was assigned to

 7   the Corrections Community Partnership Task Force (AB109), partnered with Defendant

 8   ABDALAH, assigned to SPD’s Gang Violence Suppression Unit as a cease-fire agent.

 9   Accompanying Defendants GARCIA and ABDALAH were Defendants C. RODRIGUEZ and

10   CASILLAS, and other members of the team.

11          39.     About 9:00 am, Defendant GARCIA met with members of the Fugitive

12   Apprehension Team and Defendant M. RODRIGUEZ and, after speaking to a witness,

13   discovered that Plaintiff HUGHES was staying nearby, at 9041 Don Avenue, Stockton.

14          40.     Perimeter units and surveillance were strategically placed in all four corners

15   around the residence at 9041 Don Avenue.

16          41.     About 11:55 am, Ward emerged from the house at 9041 Don Avenue to get the

17   mail. Defendants converged on the location and asked Mr. Ward if he had any contact with

18   Plaintiff HUGHES. Ward replied that Plaintiff HUGHES was inside the house, and that he was

19   wearing a black hooded sweat shirt with white writing, dark jeans, and black shoes.

20          42.     At some point, Defendants believed that Plaintiff HUGHES had exited from the
21   rear of the residence at 9041 Don Avenue. Defendants set a perimeter around the block and the

22   residence at 9041 Don Avenue. SPD units converged on the area and assisted with a short block

23   search, and they also deployed their drone to check backyards for possible locations.

24          43.     In fact, Plaintiff HUGHES had not left the residence. Ward gave Defendants the

25   keys to his house, and he again confirmed that Plaintiff HUGHES was inside.

26          44.     At about 12:45 p.m., Defendant M. RODRIGUEZ, along with Sergeant

27   MOLTEN, officers ABDALAH and WONG, and one or more of SPD DOES 1–10, CDCR-FAT

28   DOES 11–21, and SJCSO DOES 22–32, used Ward’s key to open the front door. Once it was


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 6
             Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 7 of 14


 1   open, and upon entry, Defendants immediately contacted Plaintiff HUGHES in the front

 2   entryway.

 3          45.     Plaintiff HUGHES was standing unarmed, with nothing in his hands, and he made

 4   no gesture or movement that a reasonable officer could understand to pose an immediate threat

 5   to anyone.

 6          46.     At least one Defendant officer commanded Plaintiff HUGHES to show his hands,

 7   and he quickly and readily complied.

 8          47.     Nevertheless, Defendant M. RODRIGUEZ commanded his K-9 Cain to bite and

 9   hold Plaintiff HUGHES.

10          48.     Plaintiff HUGHES had not resisted, attempted to flee, nor had he done anything

11   threatening towards Defendants or anyone else. Despite this, Defendant M. RODRIGUEZ

12   released Cain, who mauled Plaintiff.

13          49.     Plaintiff HUGHES was standing with his hands up while the K-9 tore into his

14   lower legs, and several officers then tackled him, knocking Plaintiff to the ground, where he

15   remained prone while he was further attacked and beaten.

16          50.      Defendant M. RODRIGUEZ then saw Plaintiff HUGHES fall onto the floor, with

17   K-9 Cain biting and holding his leg.

18          51.     No Defendant had probable cause to believe that Plaintiff HUGHES had

19   committed a serious or violent crime, or that he was about to flee. Although Plaintiff HUGHES

20   had complied with the officer’s command, had nothing in his hands, was neither fleeing nor
21   resisting, and posed no immediate threat to Defendants or anyone else, Cain ran at Plaintiff

22   HUGHES and bit his leg, causing him excruciating pain.

23          52.     Defendant M. RODRIGUEZ, along with one or more of SPD DOES 1–10 and

24   CDCR-FAT DOES 11–21, and SJCSO DOES 22–32, entered the residence and squatted down

25   and grabbed Plaintiff HUGHES, who was lying on the floor on his back with K-9 Cain mauling

26   his right lower leg.

27          53.     Plaintiff HUGHES’s right arm was pinned under his body and one or more

28   Defendants had secured Plaintiff’s left arm behind his back in a handcuff. Notwithstanding that


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                Page 7
             Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 8 of 14


 1   Plaintiff HUGHES had shown no resistance and was now incapacitated on the floor, Defendants

 2   allowed K-9 Cain to continue to tear into Plaintiff’s right lower leg.

 3           54.    It would have been obvious to any reasonable officer that Plaintiff HUGHES had

 4   surrendered and posed no threat to the officers.

 5           55.    Nevertheless, Defendant M. RODRIGUEZ did not command Cain to stop biting

 6   Plaintiff HUGHES, nor did an Defendant attempt to intervene to stop the biting.

 7           56.    Further, Defendant M. RODRIGUEZ and other officers punched Plaintiff

 8   HUGHES in the face with a closed fist numerous times. Defendants who Plaintiff HUGHES

 9   could not see while they punched and stomped his face also slashed the back of his legs with a

10   knife or other sharp instrument, causing straight gashes in his flesh (distinguishable from jagged

11   dog bites), extreme pain and disfigurement.

12           57.    Defendant M. RODRIGUEZ, using his right elbow, then pressed his entire body

13   weight onto Plaintiff HUGHES.

14           58.     Defendants SPD DOES 1–10 and/or CDCR-FAT DOES 11–21 were on top of

15   Plaintiff HUGHES’ torso and were handcuffing him—even though Cain was still attached to his

16   right leg.

17           59.    Defendant M. RODRIGUEZ then stood up and ordered Defendant WONG,

18   Defendants SPD DOES 1–10, and/or CDCR-FAT DOES 11–21 to help him “clear” the dining

19   room, to make sure no additional people were there.

20           60.    Defendant M. RODRIGUEZ sadistically kept the K-9 mauling Plaintiff HUGHES
21   while Defendants SPD DOES 1–10 and/or CDCR-FAT DOES 11–21, and/or and SJCSO DOES

22   22–32 went to clear the dining room, even though Plaintiff HUGHES continued to offer no

23   resistance to Defendants and he was obviously helpless and surrounded by Defendants.

24           61.     Having “cleared” the dining room, Defendant M. RODRIGUEZ returned and

25   asked Defendants SPD DOES 1–10 and/or CDCR-FAT DOES 11–21 and/or and SJCSO DOES

26   22–32 who were holding Plaintiff HUGHES down, if they had control of Plaintiff HUGES’

27   arms, which they did.

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 8
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 9 of 14


 1          62.     Finally, Defendant M. RODRIGUEZ commanded Cain to release Plaintiff

 2   HUGHES’ right leg.

 3          63.     At no time did a Defendant intervene to stop Defendant M. RODRIGUEZ from

 4   continuing the K-9 attack or other Defendants from brutally punching and stomping Plaintiff

 5   HUGHES’ face, even though they had ample opportunity to do so given the amount of time that

 6   passed during the dog attack and beating.

 7          64.     After Defendants finished their attack and beating, Defendant Sergeant MOLTEN

 8   requested for AMR to respond to treat Plaintiff’s HUGHES’ severe injuries.

 9          65.     As a result of Cain’s prolonged mauling, Plaintiff HUGHES had multiple severe

10   wounds to his legs, including but not limited to: open wounds on the back of the calf of his left

11   leg and on his right leg, and puncture wounds on his right leg.

12          66.     Plaintiff HUGHES also had multiple bruises and a boot mark on his face from

13   Defendants’ beating, and gashes on the back of his legs from their slashing.

14          67.     AMR then transported Plaintiff HUGHES to the hospital.

15          68.     Once at the hospital, SJCSO DOE DEFENDANTS 22–32 took Plaintiff

16   HUGHES into custody.

17          69.     Sometime thereafter, Defendant M. RODRIGUEZ sought charges to be filed

18   against Plaintiff HUGHES under California Penal Code § 148(a)(1), for having supposedly

19   resisted, delayed, or obstructed a law-enforcement officer in the performance of his duties.

20          70.     On or about January 2, 2018, on the San Joaquin County District Attorney’s
21   motion, and in the furtherance of justice, the court dismissed the California Penal Code

22   § 148(a)(1) charge.

23          71.     Acting as integral participants, each with fundamental involvement in the

24   violations of Plaintiff HUGHES’ rights described herein, Defendants subjected Plaintiff

25   HUGHES to objectively unreasonable excessive force.

26          72.     At all times during Plaintiff HUGHES’ contact with Defendants, Plaintiff

27   HUGHES behaved peacefully and without resistance.

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 9
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 10 of 14


 1          73.      Defendant M. RODRIGUEZ’s deployment of K9 Cain to bite Plaintiff HUGHES,

 2   together with the conduct described above, constituted excessive force under the circumstances

 3   that caused serious injury to Plaintiff HUGHES.

 4          74.      The force used by Defendant M. RODRIGUEZ against Plaintiff HUGHES was

 5   unjustified and objectively unreasonable under the circumstances.

 6          75.      At all material times, and alternatively, the actions and omissions of each

 7   Defendant were intentional, wanton, and/or willful, conscience shocking, reckless, malicious,

 8   deliberately indifferent to Plaintiff HUGHES’ rights, done with actual malice, recklessness, gross

 9   negligence, deliberate indifference, negligence, and/or were otherwise objectively unreasonable.

10          76.      Plaintiff HUGHES required medical treatment for his injuries caused by

11   Defendants, and he has incurred medical bills.

12          77.      As a direct and proximate result of each Defendant’s acts and/or omissions as set

13   forth above, Plaintiff HUGHES sustained the following injuries and damages, past and future,

14   among others:

15          a.       Significant physical injuries requiring medical treatment, including but not limited
                     to open wounds, puncture wounds, soft-tissue injuries, cuts and lacerations;
16
            b.       Permanent scarring and other disfigurement;
17          c.       Violations of Fourth Amendment rights;
18          d.       Hospital and medical expenses;
19          e.       Pain and suffering, including emotional distress and psychic trauma;
            f.       All legally cognizable special and general damages; and,
20
            g.       All damages, costs, and attorneys’ fees and penalties recoverable under 42 U.S.C.
21                   §§ 1983, 1988, California Civil Code §§ 52 and 52.1, California Code of Civil
                     Procedure § 1021.5, and as otherwise allowed under California and United States
22                   statutes, codes, and common law.
23
                                     FIRST CAUSE OF ACTION
24                (42 U.S.C. §1983 – Fourth Amendment Violation—Excessive Force)
25                                Against All Individual Defendants

26          78.      By the actions and omissions described above, Defendants, acting under color of

27   state law in their individual capacities, and as integral participants, deprived Plaintiff HUGHES

28   of his civil rights under 42 U.S.C. § 1983 by violating his rights under the Fourth Amendment to

     the U.S. Constitution. These deprivations include, but are not limited to: The right to be free

     COMPLAINT AND DEMAND FOR JURY TRIAL                                                  Page 10
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 11 of 14


 1   from excessive and unreasonable force in the course of arrest or detention as secured by the

 2   Fourth Amendment.

 3          79.     Defendants subjected Plaintiff HUGHES to their wrongful conduct, depriving

 4   Plaintiff HUGHES of rights described herein, knowingly, maliciously, and with conscious and

 5   reckless disregard for whether the rights and safety of Plaintiff HUGHES would be violated by

 6   their acts and/or omissions. Such omissions include the failure to intervene to stop other

 7   Defendants’ excessive use of force.

 8          80.     The acts and/or omissions of Defendants, as set forth herein, were the moving

 9   force behind, and proximately caused injuries and damages to Plaintiff HUGHES as set forth at

10   ¶ 76, above.

11          81.     Supervisors present who failed to prevent the unconstitutional acts of other

12   Defendants and failed to properly supervise them are liable directly and in their capacity as a

13   supervisor.

14          82.     The conduct of Defendants entitles Plaintiff HUGHES to punitive damages and

15   penalties allowable under 42 U.S.C. § 1983 and California law. No punitive damages are sought

16   against the COUNTY or CITY.

17                                      COUNT TWO
                            -- VIOLATION OF CIVIL CODE §52.1 –
18   Against Defendants M. RODRIGUEZ, along with Sergeant MOLTEN, officers ABDALAH
      and WONG, and one or more of SPD DOES 1–10, CDCR-FAT DOES 11–21, and SJCSO
19                      DOES 22–32, and Defendants COUNTY and CITY

20          83.     By their acts, omissions, customs, and policies, each Defendant acting in
21   concert/conspiracy, as described above, violated Plaintiff HUGHES’ rights under California

22   Civil Code § 52.1, and the following clearly established rights under the United States

23   Constitution and the California Constitution:

24          a.      The right to be free from unreasonable searches and seizures as secured by the
                    Fourth Amendment;
25          b.      The right to be free from excessive and unreasonable force in the course of arrest
                    or detention as secured by the Fourth Amendment;
26
            c.      The right to be free from unlawful and unreasonable seizure of one’s person as
27                  secured by the California Constitution, Article 1, Section 13;
            d.      The right to be free from unreasonable and excessive force, as secured by the
28                  California Constitution, Article 1, Section 13; and


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 11
            Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 12 of 14


 1          e.      The right to protection from bodily restraint, harm, or personal insult, as secured
                    by California Civil Code § 43.
 2          84.     Separate from, and above and beyond, Defendants’ attempted interference,
 3   interference with, and violation of Plaintiff HUGHES’ rights, Defendants violated Plaintiff
 4   HUGHES’ rights by the following conduct constituting threats, intimidation, or coercion:
 5          a.      Defendant M. RODRIGUEZ deploying his K-9 Cain upon Plaintiff HUGHES in
                    the absence of any threat or justification whatsoever;
 6
            b.      Defendant M. RODRIGUEZ using force against Plaintiff HUGHES in the
 7                  absence of any threat or justification whatsoever;
            c.      Defendant M. RODRIGUEZ improperly encouraging the continuation of Cain’s
 8                  attack and excessive duration of the bite by delaying, without justification, in
                    calling off Cain;
 9
            d.      Violating Plaintiff HUGHES’ rights to be free from unlawful seizures under Cal.
10                  Const. Art. 1, Sec. 13, by excessive force (see Bender v. County of Los Angeles,
                    217 Cal. App. 4th 968 (2013)).
11          85.     As a direct and proximate result of Defendants’ violation of California Civil Code
12   § 52.1 and of Plaintiff HUGHES’ rights under the United States and California Constitutions and
13   statutes, Plaintiff HUGHES sustained injuries and damages, and is entitled to relief as set forth
14   above at ¶ 76, and all damages allowed by California Civil Code §§ 52, 52.1, and California law,
15   not limited to costs, attorneys’ fees, treble damages, and civil penalties.
16
                                              COUNT THREE
                                            -- NEGLIGENCE --
17                                          ALL DEFENDANTS
18          86.     At all times, each Defendant owed Plaintiff HUGHES the duty to act with due
19   care in the execution and enforcement of any right, law, or legal obligation.
20          87.     At all times, each Defendant owed Plaintiff HUGHES the duty to act with
21   reasonable care.
22          88.     These general duties of reasonable care and due care owed to Plaintiff HUGHES
23   by all Defendants include but are not limited to the following specific obligations:
24          a.      to refrain from using or tolerating the use of excessive and/or unreasonable force
                    against Plaintiff HUGHES;
25
            b.      to refrain from wrongfully arresting and/or detaining Plaintiff HUGHES, or
26                  tolerating such conduct by others;
            c.      to refrain from tactics and conduct that led to the otherwise unnecessary seizure of
27                  and use of force against Plaintiff HUGHES;
28          d.      to refrain from abusing their authority granted them by law;


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                    Page 12
              Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 13 of 14


 1              e.     to refrain from violating Plaintiff HUGHES’ rights guaranteed by the United
                       States and California Constitutions, as set forth above, and as otherwise protected
 2                     by law.
                89.    Additionally, these general duties of reasonable care and due care owed to
 3
     Plaintiffs HUGHES by Defendants COUNTY and CITY include but are not limited to the
 4
     following specific obligations:
 5
                a.     to properly and reasonably hire, investigate, train, supervise, monitor, evaluate,
 6
                       and discipline their employees, agents, and/or deputies, including Defendant M.
                       RODRIGUEZ, to ensure that those employees/agents/deputies act at all times in
 7                     the public interest and in conformance with law;
 8              b.     to make, enforce, and at all times act in conformance with policies and customs
                       that are lawful and protective of individual rights, including Plaintiff HUGHES’;
 9              c.     to institute and enforce proper procedures and training for deploying K-9s;
10              d.     to refrain from making, enforcing, and/or tolerating the wrongful policies and
                       customs set forth above.
11              90.    Defendants, through their acts and omissions, breached each and every one of the
12   aforementioned duties owed to Plaintiff HUGHES.
13              91.    As a direct and proximate result of Defendants' negligence, Plaintiff HUGHES
14   sustained injuries and damages, and is entitled to relief as set forth above at ¶ 76, and punitive
15   damages against all individual Defendants.
16
                                           COUNT FOUR
17                                  -- ASSAULT AND BATTERY --
                                DEFENDANTS M. RODRIGUEZ AND CITY
18
                92.    The actions and omissions of Defendants as set forth above constitute assault and
19
     battery.
20
                93.    As a direct and proximate result of Defendants’ assault and battery of Plaintiff
21
     HUGHES, he sustained injuries and damages, and is entitled to relief as set forth above at ¶ 76,
22
     above.
23
                                            JURY TRIAL DEMAND
24
                Plaintiff demands a jury trial, pursuant to Rule 38 of the Federal Rules of Civil
25
     Procedure, for all claims for which a jury is permitted.
26

27

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                                     Page 13
           Case 2:18-cv-03188-JAM-DB Document 1 Filed 12/11/18 Page 14 of 14


 1

 2

 3                                   PRAYER FOR RELIEF

 4         WHEREFORE, Plaintiff HUGHES respectfully requests the following relief against

 5   Defendants:

 6                 a.   Compensatory damages in an amount according to proof and which is fair,
                        just and reasonable;
 7
                   b.   Punitive damages against the individual officers described herein, under
 8                      42 U.S.C. § 1983 and California law, in an amount according to proof and
 9                      which is fair, just, and reasonable;

10                 c.   Attorney’s fees under 42 U.S.C. § 1988;

11                 d.   Costs of suit under 28 U.S.C. § 1920;
12
                   e.   Attorney’s fees under California Civil Code §§ 52 (b)(3) and 52.1(h);
13
                   f.   All other damages, penalties, costs, interest, and attorneys’ fees as allowed
14                      by 42 U.S.C. §§ 1983 and 1988; California Code of Civil Procedure
                        § 1021.5; California Civil Code §§ 52 et seq. and 52.1; and as otherwise
15                      may be allowed by California and/or federal law; and
16
                   g.   Such other and further relief in favor of Plaintiff as is just and proper.
17

18                                             Respectfully Submitted,

19                                             KATON.LAW
                                               /s/ Glenn Katon
20                                             GLENN KATON
21

22

23

24

25

26

27

28


     COMPLAINT AND DEMAND FOR JURY TRIAL                                               Page 14
